UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                           §
                                                   §
                                                   §
v.                                                 §           CRIMINAL ACTION H-18-237-4
                                                   §
                                                   §
RICARDO DIAZ in custody                            §


                                                Order

       Having reviewed de novo the defendant’s motion to revoke order of detention pending trial

(Dkt. 91) and the Government’s response in opposition (Dkt. 92) the court has concluded that no

hearing is necessary. The defendant has not offered any evidence that was not known to the

defendant at the time of the detention hearing, with the exception of the six certificates the defendant

has earned since he has been in custody.

       The evidence of the defendant’s medical condition and the medical conditions of his mother

and sister were known to the defendant at the time of the hearing. Likewise, evidence that the

defendant needs to support his daughter and must work to maintain her health and dental insurance

is not new.

       The certificates are new, but they are not material and do not rebut the presumption of danger

to the community.

       After a careful review of the transcript of the detention hearing (Dkt. 85), the order of

detention (Dkt. 63) and the Magistrate Judge’s order denying reconsideration (Dkt. 80), the court has

concluded that the detention order is well supported by the law and the evidence.

       Based upon the factors regarding detention set forth under 18 U.S.C. § 3142(g), the court

finds, after a de novo review that clear and convincing evidence establishes that Ricardo Diaz is a
danger to the community and presents a serious threat of witness tampering which no condition can

reasonably mitigate.

       It is therefore ORDERED that defendant’s motion to revoke order of detention pending trial

(Dkt. 91) is DENIED.


       Signed at Houston, Texas on May 10, 2019.




                                                          Gray H. Miller
                                                  Senior United States District Judge
